Exhibit 10.7
SWAP TRANSACTION CONFIRMATION

     
Date:
  May 9, 2008
 
   
To:
  Volkswagen Auto Loan Enhanced Trust 2008-1 (“Party B”)
c/o Deutsche Bank Trust Company Delaware, as Owner Trustee
1011 Centre Road, 2nd Floor
Wilmington, Delaware 19805

Attention: Elizabeth Ferry
Facsimile: (302) 636-3399

 
   
From:
  HSBC Bank USA, N.A. (“Party A”)
452 5th Avenue
New York, New York 10018
Attention: Christian McGreevy
Telephone: (212) 525-8710
Facsimile: (212) 525-5517
 
   
Ref. No.
  498740HN

Dear Sir or Madam:
The purpose of this letter (this “Confirmation”) is to confirm the terms and
conditions of the Transaction entered into between us on the Trade Date
specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.
1. The definitions and provisions contained in (i) the 2006 ISDA Definitions
(the “ISDA Definitions”), as published by the International Swaps and
Derivatives Association, Inc., and (ii) the Sale and Servicing Agreement dated
as of May 9, 2008 (the “Sale and Servicing Agreement”) between Party B, as
issuer, VW Credit, Inc., as servicer, Volkswagen Auto Lease/Loan Underwritten
Funding, LLC, as seller and Citibank, N.A., as indenture trustee, relating to
the issuance by Party B of certain debt obligations, are incorporated into this
Confirmation. In the event of any inconsistency between the ISDA Definitions and
this Confirmation, this Confirmation will govern. References herein to a
“Transaction” shall be deemed to be references to a “Swap Transaction” for
purposes of the ISDA Definitions. Capitalized terms used but not defined herein
have the meanings ascribed to them in the Sale and Servicing Agreement.
This Confirmation supplements, forms a part of, and is subject to, the 1992 ISDA
Master Agreement dated as of May 9, 2008 as amended and supplemented from time
to time (the “Agreement”) between you and us. All provisions contained in the
Agreement govern this Confirmation except as expressly modified herein.
2. The terms of the particular Transaction to which the Confirmation relates are
as follows:
VALET 2008-1 Confirmation
(Swap A — Trust Swap)

 



--------------------------------------------------------------------------------



 



     
Transaction Type:
  Interest Rate Swap
 
   
Notional Amount:
  For the Initial Calculation Period, the Notional Amount shall be equal to USD
$214,450,000. For each subsequent Calculation Period, the Notional Amount shall
be equal to the aggregate outstanding principal amount of the Class A-4-B Notes
on the first day of such Calculation Period. With respect to any Payment Date,
the aggregate outstanding principal amount of the Class A-4-B Notes will be
determined using the Servicer Certificate issued on the Determination Date
immediately preceding the Payment Date (giving effect to any reductions of the
outstanding principal amount of the Class A-4-B Notes reflected in such Servicer
Certificate).
 
   
Trade Date:
  May 1, 2008
 
   
Effective Date:
  May 9, 2008
 
   
Termination Date:
  The earlier of (i) October 20, 2014 and (ii) the date on which the outstanding
principal amount of the Class A-4-B Notes is reduced to zero, in each case
subject to adjustment in accordance with the Business Day Convention.
 
   
Initial Calculation Period:
  From and including the Effective Date to but excluding May 20, 2008.
 
   
Business Day Convention:
  Following
 
   
Business Day:
  New York, Delaware and Michigan
 
   
Fixed Amounts:
   
 
   
     Fixed Rate Payer:
  Party B
 
   
     Period End Dates:
  Monthly on the 20th of each month, commencing May 20, 2008, through and
including the Termination Date, in each case with No Adjustment.
 
   
     Payment Dates:
  Monthly on the 20th of each month, commencing May 20, 2008, through and
including the Termination Date, in each case subject to adjustment in accordance
with the Business Day Convention.
 
   
     Fixed Rate:
  5.184% 
 
   
     Fixed Rate Day Count
   
     Fraction:
  30/360 

 



--------------------------------------------------------------------------------



 



     
Floating Amounts:
   
 
   
     Floating Rate Payer:
  Party A
 
   
     Period End Dates:
  Monthly on the 20th of each month, commencing May 20, 2008, through and
including the Termination Date, subject to adjustment in accordance with the
Business Day Convention.
 
   
     Payment Dates:
  Monthly on the 20th of each month, commencing May 20, 2008, through and
including the Termination Date, in each case subject to adjustment in accordance
with the Business Day Convention.
 
   
     Floating Rate Option:
  USD-LIBOR-BBA
 
   
     Designated Maturity:
  1 Month 
 
   
     Spread:
  1.70% 
 
   
     Floating Rate Day
     Count Fraction:
  Actual/360
 
   
     Reset Dates:
  The first day of each Calculation Period.

3. The additional provisions of this Confirmation are as follows:

     
Calculation Agent:
  As specified in the Agreement
 
   
Payments to Party A:
  HSBC Bank USA, N.A.
ABA : 021-001-088
Swift: MRMDUS33
Account Number: 000049298
 
   
Payments to Party B:
  Volkswagen Auto Loan Enhanced Trust 2008-1
Collection Account, AC # 107456

Deposits to the Collection Account shall be made via fed wire in accordance with
the instructions below:

 



--------------------------------------------------------------------------------



 



     
 
  Citibank, N.A.
ABA: 021-000-089
Account: 3617-2242
Ref: VW 2008-1 Collection Account 107456

[signature page follows]

 



--------------------------------------------------------------------------------



 



Unless otherwise provided in the Agreement, this Confirmation is governed by the
laws of the State of New York.
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us.
Very truly yours,
HSBC BANK USA, N.A.

         
By:
Name:
  /s/ Charleen Collins, /s/ Dennis J. Nevins
 
Charleen Collins, Dennis J. Nevins    
Title:
  Vice President, ID #15564, Officer, ID #15157    
 
        Accepted and confirmed as of the date first above written:    
 
        VOLKSWAGEN AUTO LOAN ENHANCED TRUST 2008-1     By: Deutsche Bank Trust
Company Delaware    
 
       
By:
Name:
  /s/ Michele HY Voon
 
Michele HY Voon    
Title:
  Attorney-in-Fact    
 
       
By:
Name:
  /s/ Susan Barstock
 
Susan Barstock    
Title:
  Attorney-in-Fact    

VALET 2008-1 Confirmation
(Swap A — Trust Swap)

 